DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendment filed on February 3. 2021 has been entered. Claims 1-18 are currently pending. Applicant’s arguments are addressed herein below. 

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yano et al. (US 20140176620).


a display section in which display pixels that each include a first subpixel, a second subpixel, and a third subpixel that emit three-basic-color light and a fourth subpixel that emits non-basic-color light are arranged two-dimensionally (Figs. 2, 22, [0063]: “RGBW conversion section 43 converts the RGB signal including the pieces of luminance information IR, IG, and IB for three colors of red (R), green (G), and blue (B) into the RGBW signal including the pieces of luminance information IR2, IG2, IB2, and IW2 for four colors of red (R), green (G), blue (B), and white (W)”, [0084], [0134]); 
a signal processing circuit (Fig. 1(20): image processing section 20 includes signal processing section 22 and gamma conversion section 21, [0045]) that expands a dynamic range of a video signal having a gamma characteristic, and corresponding to the basic-color light and adapts the video signal to a color gamut that the display section can express (Figs. 1, 5-7, 13, 16-17, [0095]: “the signal processing section 22 expands the luminance by raising the gain Gup with an increase in the value V. This makes it possible to increase a dynamic range of an image signal. As a result, the display unit 1 is capable of displaying images with high contrast”, [0058]: “an image signal to be provided from outside, a gamma value of which may be set at, for example, about 2.2 and the like in conformity with typical characteristics of a display unit, has the nonlinear gamma characteristics. Consequently, to facilitate the processing at the image processing section 20, the gamma conversion section 21 converts such nonlinear gamma characteristics into the linear gamma characteristics”, [0083]: “the color gamut conversion section 23 generates an image signal Sp23 by converting a color gamut and a color temperature that are represented by the image signal Sp22 into a color gamut and a color temperature of the EL display section 13”, [0093]: “the gain Gup becomes higher as a color represented by its pieces of luminance information IR, IG, and IB is closer to a white color. In the display unit 1, this expands the luminance of the pixel Pix that emits light of a color closer to a white color (peak luminance expansion processing)”, [0097], Note: the signal processing section 22 expands the luminance by raising the gain Gup with an increase in the value V and thus increases a dynamic range of an image signal, as stated in [0095]; Yano’s “increase a dynamic range of an image signal” is interpreted as Applicant’s claimed limitation “expands a dynamic range of a video signal having a gamma characteristic”); and 
a timing controller circuit (Fig. 1(12): display control section 12 includes timing controller, [0050]) that converts an expanded video signal being the video signal having been expanded into a first signal, a second signal, and a third signal that correspond to the basic-color light and a fourth signal that corresponds to the non-basic-color light, and outputs the signals to the display section (Figs. 1, 5-7, 16-17, 22, [0060], [0063]: “RGBW conversion section 43 converts the RGB signal including the pieces of luminance information IR, IG, and IB for three colors of red (R), green (G), and blue (B) into the RGBW signal including the pieces of luminance information IR2, IG2, IB2, and IW2 for four colors of red (R), green (G), blue (B), and white (W)”). 
As to claim 2, Yano teaches the display device according to claim 1, wherein the signal processing circuit includes 
a high dynamic range (HDR) gain calculating section (Fig. 1(20)) that calculates a first gain for expanding the dynamic range of the video signal and acquiring the expanded video signal (Fig. 5, [0075], [0095]: “increase a dynamic range of an image signal. As a result, the display unit 1 is capable of displaying images with high contrast”, [0101]: high luminance), and 
a dynamic range DR expanding section (Fig. 1(20)) that expands the dynamic range of the video signal on a basis of the calculated first gain ([0093], [0095]: dynamic range). 
As to claim 3, Yano teaches the display device according to claim 2, wherein the signal processing circuit further includes 
an average luminance level (APL) calculating section (Fig. 5(42)) that calculates an average luminance level of a frame image acquired from the video signal ([0062]: APL, [0066], [0079]), and 
the HDR gain calculating section (Fig. 1(20)) calculates the first gain on a basis of the calculated average luminance level ([0086], [0092] – [0093]). 
RGBW conversion section 43 converts the RGB signal including the pieces of luminance information IR, IG, and IB for three colors of red (R), green (G), and blue (B) into the RGBW signal including the pieces of luminance information IR2, IG2, IB2, and IW2 for four colors of red (R), green (G), blue (B), and white (W)”, [0083], [0090]). 
As to claim 5, Yano teaches the display device according to claim 4, wherein the timing controller circuit further includes 
an automatic brightness limiter (ABL) gain calculating section that calculates a second gain for controlling a luminance level of the expanded video signal on a basis of the calculated average luminance level ([0086], [0090], [0093]), and 
an ABL control section that controls a luminance level of the expanded video signal on a basis of the calculated second gain ([0089], [0090], [0093]), and 
the color signal converting section converts the expanded video signal whose luminance level has been controlled into the first signal, the second signal, the third signal, and the fourth signal (Figs. 2, 22, [0063]: “RGBW conversion section 43 converts the RGB signal including the pieces of luminance information IR, IG, and IB for three colors of red (R), green (G), and blue (B) into the RGBW signal including the pieces of luminance information IR2, IG2, IB2, and IW2 for four colors of red (R), green (G), blue (B), and white (W)”, [0083], [0090]). 
As to claim 6, Yano teaches the display device according to claim 5, wherein the first gain and the second gain each is a value acquired in accordance with characteristic information in which the average luminance level and a luminance level of the display section are associated ([0090], [0093]). 
As to claim 7, Yano teaches the display device according to claim 6, wherein in a case where the average luminance level becomes less than a predetermined threshold, the first gain calculating section calculates a first gain for expanding the dynamic range of the video signal on a basis of the characteristic information ([0069], [0090], [0095]). 
As to claim 8, Yano teaches the display device according to claim 6, wherein in a case where the average luminance level exceeds a predetermined threshold, the ABL gain calculating section calculates a second gain for lowering a luminance level of the expanded video signal on a basis of the characteristic information ([0093], [0095]). 
As to claim 9, Yano teaches the display device according to claim 1, wherein the basic-color light includes red light, green light, and blue light, and the non-basic-color light is white light (Figs. 2, 22, [0084], [0134]). 

As to claim 11, Yano discloses a signal processing device, comprising: 
a signal processing circuit (Fig. 1(20): image processing section 20 includes signal processing section 22 and gamma conversion section 21, [0045]) that expands a dynamic range of a video signal that is input a nonlinear gamma characteristic, and outputs an expanded video signal adapted to a color gamut that a display section can express (Figs. 1, 5-7, 13, 16-17, [0095]: “the signal processing section 22 expands the luminance by raising the gain Gup with an increase in the value V. This makes it possible to increase a dynamic range of an image signal. As a result, the display unit 1 is capable of displaying images with high contrast”, [0058]: “an image signal to be provided from outside, a gamma value of which may be set at, for example, about 2.2 and the like in conformity with typical characteristics of a display unit, has the nonlinear gamma characteristics. Consequently, to facilitate the processing at the image processing section 20, the gamma conversion section 21 the gamma conversion section 21 converts such nonlinear gamma characteristics into the linear gamma characteristics”, [0083]: “the color gamut conversion section 23 generates an image signal Sp23 by converting a color gamut and a color temperature that are represented by the image signal Sp22 into a color gamut and a color temperature of the EL display section 13”, [0093]: “the gain Gup becomes higher as a color represented by its pieces of luminance information IR, IG, and IB is closer to a white color. In the display unit 1, this expands the luminance of the pixel Pix that emits light of a color closer to a white color (peak luminance expansion processing)”, [0097], Note: the signal processing section 22 expands the luminance by raising the gain Gup with an increase in the value V and thus increases a dynamic range of an image signal, as stated in [0095]; Yano’s “increase a dynamic range of an image signal” is interpreted as Applicant’s claimed limitation “expands a dynamic range of a video signal having a gamma characteristic”), 
wherein in the display section, display pixels that each include a first subpixel, a second subpixel, and a third subpixel that emit three-basic-color light and a fourth subpixel that emits non-basic-color light are arranged two-dimensionally (Figs. 2, 22, [0063]: “RGBW conversion section 43 converts the RGB signal including the pieces of luminance information IR, IG, and IB for three colors of red (R), green (G), and blue (B) into the RGBW signal including the pieces of luminance information IR2, IG2, IB2, and IW2 for four colors of red (R), green (G), blue (B), and white (W)”, [0084], [0134]), and 
the video signal is a signal corresponding to the basic-color light (Figs. 5-7, 16-17, 22, [0060], [0063]). 

a high dynamic range (HDR) gain calculating section that calculates a gain for expanding the dynamic range of the video signal and acquiring the expanded video signal (Fig. 5, [0075], [0095]: “increase a dynamic range of an image signal. As a result, the display unit 1 is capable of displaying images with high contrast”, [0101]: high luminance), and 
a dynamic range (DR) expanding section that expands the dynamic range of the video signal on a basis of the calculated gain ([0093], [0095]: dynamic range). 
As to claim 13, Yano teaches the signal processing device according to claim 12, wherein the signal processing circuit further includes 
an average luminance level (APL) calculating section that calculates an average luminance level of a frame image acquired from the video signal ([0062]: APL, [0066], [0079]), and 
the HDR gain calculating section calculates the gain on a basis of the calculated average luminance level ([0086], [0092]). 
As to claim 14, Yano teaches the signal processing device according to claim 13, wherein the gain is a value acquired in accordance with characteristic information in which the average luminance level and a luminance level of the display section are associated ([0090], [0093]). 

As to claim 16, Yano teaches the signal processing device according to claim 11, wherein the basic-color light includes red light, green light, and blue light, and the non-basic-color light is white light (Figs. 2, 22, [0063]: “RGBW conversion section 43 converts the RGB signal including the pieces of luminance information IR, IG, and IB for three colors of red (R), green (G), and blue (B) into the RGBW signal including the pieces of luminance information IR2, IG2, IB2, and IW2 for four colors of red (R), green (G), blue (B), and white (W)”, [0084], [0134]). 
As to claim 17, Yano teaches the signal processing device according to claim 11, wherein the display pixel is a pixel including a light emitting element that self-emits light in accordance with an amount of an electric current, and the display section is a self-light-emission display section ([0065]). 
As to claim 18, Yano teaches the signal processing device according to claim 11,
wherein the signal processing circuit outputs the expanded video signal to a subsequent signal processing device (Figs. 5-7, [0060], [0063]), and 
RGBW conversion section 43 converts the RGB signal including the pieces of luminance information IR, IG, and IB for three colors of red (R), green (G), and blue (B) into the RGBW signal including the pieces of luminance information IR2, IG2, IB2, and IW2 for four colors of red (R), green (G), blue (B), and white (W)”).

Response to Arguments
6.	Applicant's arguments filed February 3, 2021 have been fully considered but they are not persuasive. 
On the 2nd page of Remarks, Applicant asserts that the cited reference does not teach “a signal processing circuit that expands a dynamic range of a video signal having a gamma characteristic, and corresponding to the basic-color light and adapts the video signal to a color gamut that the display section can express” (claim 1). The Examiner respectfully disagrees to this assertion. 
Yano teaches a signal processing circuit (Fig. 1(20): image processing section 20 includes signal processing section 22 and gamma conversion section 21, [0045]) that expands a dynamic range of a video signal having a gamma characteristic, and corresponding to the basic-color light and adapts the video signal to a color gamut that the display section can express (Figs. 1, 5-7, 13, 16-17, [0095]: “the signal processing section 22 expands the luminance by raising the gain Gup with an increase in the value V. This makes it possible to increase a dynamic range of an image signal. As a result, the display unit 1 is capable of displaying images with high contrast”, [0058]: “an image signal to be provided from outside, a gamma value of which may be set at, for example, about 2.2 and the like in conformity with typical characteristics of a display unit, has the nonlinear gamma characteristics. Consequently, to facilitate the processing at the image processing section 20, the gamma conversion section 21 converts such nonlinear gamma characteristics into the linear gamma characteristics”, [0083]: “the color gamut conversion section 23 generates an image signal Sp23 by converting a color gamut and a color temperature that are represented by the image signal Sp22 into a color gamut and a color temperature of the EL display section 13”, [0093]: “the gain Gup becomes higher as a color represented by its pieces of luminance information IR, IG, and IB is closer to a white color. In the display unit 1, this expands the luminance of the pixel Pix that emits light of a color closer to a white color (peak luminance expansion processing)”, [0097]). 
Yano’s image processing section 20 includes signal processing section 22 and gamma conversion section 21. The signal processing section 22 expands the luminance by raising the gain Gup with an increase in the value V and thus increases a dynamic range of an image signal, as stated in [0095]; Yano’s “increase a dynamic range of an image signal” is interpreted as Applicant’s claimed limitation “expands a dynamic range of a video signal having a gamma characteristic”. 
Note that claim does not state any specific gamma value (gamma characteristic) or range of the video signal. Regarding applicant’s argument “a video signal that is gamma compressed”, claim or original specification does not require or describe any video signal that is gamma compressed. Claim and specification described expanding a dynamic range of a video signal having a gamma characteristic. Yano clearly teaches increasing (expanding) a dynamic range of an image (video) signal (see [0095]). 
Similar argument applies to claim 11. In addition, few references listed below (considered pertinent to applicant’s disclosure) also teach expanding a dynamic range of the image signal. 

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a)	Yano (US 20130335457) teaches the dynamic range of the image signal is expanded ([0110]) and converting nonlinear gamma characteristics into linear gamma characteristics ([0067]).
b)	Kabe (US 20110181635) teaches the dynamic range of the brightness in the HSV color space is expanded ([0487]).
c)	Min (US 20180018793) (different assignee and different inventor) teaches converting a nonlinear gamma signal into a linear signal ([0074]). 
Yang (US 20160163286) (different assignee and different inventor) teaches converting a nonlinear gamma signal into a linear signal ([0037]). 
e)	Izumi (US 20140253421) teaches converting nonlinear gamma characteristics into linear gamma characteristics ([0057]). 
f)	Yano (US 20140198140) teaches converting nonlinear gamma characteristics into linear gamma characteristics ([0064]). 

8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628